 
Exhibit 10.11

Contract No.: Di A101A05158


BANK OF COMMUNICATIONS




MAXIMUM MORTGAGE AGREEMENT


(Applicable to Guarantee of Agreement without limitation of amount where the
Mortgagor is a legal entity or any other organization)
 


October 11, 2005

--------------------------------------------------------------------------------


 
Maximum Mortgage Agreement
 
Important Notice

The Mortgagor is requested to carefully read the contents of this Agreement,
especially the terms with ▲ ▲. If you have any questions, please ask the
Mortgagee.

 
Mortgagor: Wuhan Blower Co., Ltd.
Legal Representative (Responsible Person): Xu Jie
Legal Address: Cang Long Dao Science Park, Miaoshan Development Zone, Jiang Xia
District
Address for Correspondence: Cang Long Dao Science Park, Miaoshan Development
Zone, Jiang Xia District
Mortgagee: Bank of Communications Wuhan Branch 
Responsible Person: Hu Hui
Address for Correspondence: 847# Jianshe Avenue, Wuhan City


WHEREAS, the Mortgagee provides or will provide Wuhan Blower Co., Ltd.
(hereinafter referred to as the “Debtor”) with a series of credit, in order to
guarantee the realization of the credit rights of the Mortgagee, the Mortgagor
would like to establish the Maximum Mortgage by the property of which the
Mortgagor has right to dispose for the right of credit entitled by the Mortgagee
against the Debtor in respect of such credit.
In order to specify the rights and obligations of both parties, the Mortgagor
and the Mortgagee hereby enter into this Agreement through amicable negotiation.


Article 1 Mortgaged Property
 
1.1 The Mortgaged Property provided by the Mortgagor Real Estate Title
Certificate Wu Fang Quan Zheng Xia Zi No.200402226, No.200402224, No.200505065,
No.200505066; State-owned Land Use Right Certificate Xia Guo Yong (2005) No.203,
No.204: (hereinafter referred to as the “Collateral”)
 
1.2 The details of the Mortgaged Property shall be based on the “List of
Collaterlal” attached to this Agreement.
 
1.3 The legal effect of the Mortgage Right shall be extended to the Collateral
and its accessory properties, accessory rights, the attached facilities, things
connected, processed goods, fruits and subrogated objects.
 
-2-

--------------------------------------------------------------------------------


 
Article 2 Responsibilities of Guarantee
 
2.1 The Mortgagor shall provide the Maximum Mortgage Guarantee for all Master
Contracts made and entered into by and between the Mortgagee and the Debtor
during October 11, 2005 and October 11, 2006.
The Master Contract mentioned in the preceding clauses means the Credit Business
Contract made and entered into by and between the Mortgagee and the Debtor for
the current capital loan. The currency category, amount of principal and
interest rate of the Mortgagee’s right of credit, as well as the period for
performance of the liabilities of the Debtor shall be subject to the Master
Contract.
 
2.2 The Maximum Amount of Credit of the Mortgage Guarantee (currency category
and amount in words): RMB FORTY-SEVEN MILLION FIVE HUNDRED THOUSAND YUAN ONLY.
 
2.3 The scope of the Mortgage Guarantee shall include the principal and interest
under the Master Contract, compound interest, penalty interest, liquidated
damages, compensation for damages and costs for realization of the right of
credit. The costs for realization of the right of credit shall include but not
limited to cost of collection, court fee (or arbitration fee), cost for disposal
of the Collateral, transfer fee, cost of preservation, announcement fee,
execution fee, attorney fee, travel expense and other expenses.
▲▲ 2.4 Pursuant to the Article 5 of the Guarantee Law of the People’s Republic
of China, both parties to this Agreement particularly agree as follows: The
legal effect of this Agreement is independent of each Master Contract, the
invalidity of any Master Contract or its related terms and conditions shall not
affect the legal effect of this Agreement. he Mortgagor shall bear joint and
several liabilities for the return or compensation liabilities which shall be
taken by the Debtor after the relative Master Contract is null and void.


Article 3 Determination of the Guaranteed Right of Credit
 
3.1 The guaranteed principal right of credit under this Agreement shall be
determined on the earlier date (the “Date of Determination”) of the following
dates:
 
1. October 11, 2005;
 
2. Where the Collateral is taken by such property preservation or implementation
measures as sealing up and seizing, etc. during the mortgage period, the date of
taking such property preservation or implementation measures;
 
3. Where the bankruptcy case is accepted by the court, the date of acceptance by
the court of the bankruptcy application;
 
4. The time when the Mortgagee exercises the mortgage right under the Article 8
of this Agreement.
 
-3-

--------------------------------------------------------------------------------


 
3.2 The guarantee of this Agreement shall be extended to the principal right of
credit entitled to the Mortgagee under the Master Contract signed prior to the
Date of Determination (including the current day) and the interests generated
(including compound interest, overdue interest and diversion penalty interest)
until the Mortgagor taking responsibilities, court fee (arbitration fee) for
realizing right of credit, attorney fee, cost of notification, interpellation
fee and other related costs.


Article 4 Registration of Collateral
 
The Mortgagor shall, after signing this Agreement, forthwith handle formalities
of mortgage registration of the Collateral under this Agreement in the Register
Authority, and shall deliver the proof of other rights over land, original copy
of certificate of mortgage registration and original copy of title certificate
of Collateral to the Mortgagee for keeping within three days after completion of
registration formalities.


Article 5 Insurance
 
5.1 The Mortgagor shall cover the insurance for the Collateral in the insurance
amount and period as required by the Mortgagee, and also shall appoint the
Mortgagee as the first beneficiary to the insurance benefits.
After completion of the insurance formalities, the Mortgagor shall deliver the
original policy to the Mortgagee for keeping.
 
5.2 During the validity period of this Agreement, the Mortgagor shall pay all
premiums on time, and perform other obligations which are necessary for the
maintaining of the effective duration of the insurance.
 
5.3 If the Mortgagor fails to cover the insurance or renew the insurance, the
Mortgagee shall be entitled to cover or renew at its discretion, pay the premium
on behalf of the Mortgagor or take other measures to maintain the insurance. The
Mortgagor shall provide necessary assistance, and bear the premium and related
expenses paid therefrom by the Mortgagee.


▲▲ Article 6 Representation and Warranty of the Mortgagor
 
6.1 The Mortgagor is an independent civil entity which is lawfully established
and will renew legally, with all necessary legal capacity, and is able to
perform the obligations under this Agreement and take civil responsibilities in
the name of itself.
 
6.2 The execution and performance of this Agreement is the true declaration of
will by the Mortgagor, obtaining all necessary consents, approvals and
authorizations, without any legal defects.
 
6.3 All documents, materials and information provided by the Mortgagor for the
Mortgagee during the execution and performance of this Agreement are true,
accurate, complete and effective.
 
-4-

--------------------------------------------------------------------------------


 
6.4 The Mortgagor has sufficient right of disposal on the Collateral, if the
Collateral is co-owned, its right of disposal has obtained all necessary
consents and approvals.
 
6.5 The Collateral has no defects, has not been lawfully sealed up, seized and
controlled, without any dispute, mortgage, pledge, lawsuit (arbitration), etc.


▲▲ Article 7 Obligations of the Mortgagor
 
7.1 In the case of the possibility of the damage of the Collateral or the
obvious reduction of its value, the Mortgagor shall inform the Mortgagee in
time, and provide new guarantee as required by the Mortgagee.
 
7.2 The Mortgagor shall bear the costs for the evaluation, registration,
notarization, certification, insurance, keeping, repair and maintenance, etc. of
the Collateral under this Agreement.
 
7.3 The Mortgagor shall have custody of the Collateral, shall not use the
Collateral by any abnormal ways, and shall make regular repair and maintenance
in order to ensure the Collateral is in good condition, as well as cover the
insurance as required by the Mortgagee.
 
7.4 Without the written consent of the Mortgagee, the Mortgagor shall not take
such actions to reduce or possibly reduce the value of the Collateral; and shall
not dispose of the Collateral by any ways such as transfer, gift, lease, and
establishment of security interest, etc.
 
7.5 The Mortgagor shall assist the Mortgagee in the inspection to the use,
keeping, maintenance state of the Collateral as well as the maintenance of the
title.
 
7.6 If the following cases occur, the Mortgagor shall forthwith inform the
Mortgagee in writing:
 
1. The safety and good condition of the Collateral is unfavorably affected or
possibly affected;
 
2. The title of the Collateral is in dispute;
 
3. The Collateral is taken such property preservation or implementation measures
such as sealing up and seizing, etc. during the mortgage period;
 
4. The mortgage right is infringed or possibly infringed by any third party;
 
5. The Mortgagor winds up, dissolves, stops doing business for internal
rectification, is revoked a business license, is cancelled, applies or is
applied for bankruptcy.
 
7.7 Before the discharge of all liabilities under all Master Contracts by the
Debtor to the Mortgagee, the Mortgagor shall not perform the right of recourse
arising out of the performance of this Agreement against the Debtor or other
guarantors.
 
7.8 The Mortgagor shall assist the Mortgagee in the realization of the mortgage
right without establishing any barriers.


▲▲ Article 8 Exercise of Mortgage Right
 
8.1 If any of the following cases occurs, the Mortgagee shall be entitled to
lawfully auction and realize the Collateral:
 
-5-

--------------------------------------------------------------------------------


 
1. Where the credit business referred in the Master Contract is loan or import
bill of exchange, export bill of exchange, export collection and financing,
export invoice financing, packing loan, etc., the Debtor fails to pay off on
time the principal and interest in total of the loan or financing funds under
any Master Contract;
 
2. Where the credit business referred to in the Master Contract is to establish
banker's acceptance bill, the bank’s letter of credit, as well as letter of
guarantee, the Debtor fails to pay off on time the amount in total under any
Master Contract which is paid by the Mortgagee in advance.
 
3. The Mortgagor fails to provide additionally the guarantee under the Article
7.1.
 
8.2 The moneys gained by lawful auction and realization of the Collateral shall
be disposed of as follows:
 
1. Pay off the due debt by the Debtor;
 
2. Where the Debtor has the debt which is not due, the balance after the
discharge shall be deposited to the bond account appointed by the Mortgagee;
when the debt is due, if the Debtor fails to discharge the corresponding debts,
the Mortgagee shall be entitled to deduct and transfer such amounts.


▲▲ Article 9 Guarantee Terms
 
9.1 Where the mortgage right is null and void due to the following causes, the
Mortgagor shall provide the maximum amount guarantee for the Debtor’s debts
under each Master Contract:
 
1. The Mortgagor fails to handle formalities for the registration of the
Collateral under the Article 4;
 
2. The representation and warranty made by the Mortgagor under the Article 6 is
not true;
 
3. Other causes which are attributable to the Mortgagor.
 
9.2 The Maximum Amount of Credit Guarantee by the Mortgagor (currency category
and amount in words): RMB FORTY-SEVEN MILLION FIVE HUNDRED THOUSAND YUAN ONLY,
and the guarantee way is joint and several liability guarantee.
 
9.3 The Master Contract scope which is guaranteed by the Maximum Amount
Guarantee shall be consistent with the Master Contract scope of the mortgage
guarantee under this Agreement (as agreed in the Article 2.1 hereof). The scope
of the guarantee of the Mortgagor shall include the principal and interest,
compound interest, penalty interest, liquidated damages, compensation for damage
and costs for realization of right of credit under the Master Contract. The
costs for realization of right of credit shall include but not be limited to
cost of collection, court fee (or arbitration fee), cost of preservation,
announcement fee, execution fee, attorney fee, travel expense and other
expenses.
 
9.4 During the guarantee, the guarantee period under each Master Contract is
separately calculated from the date of expiry of the liabilities as provided in
each Master Contract until two years after the expiry date of the liabilities as
provided in the Master Contract which is last due among all the Master
Contracts. Where it is agreed in the Master Contract that the Debtor may perform
the liabilities by installments, the guarantee period of each installment of
performance of liabilities under such Master Contract shall be separately
calculated from the expiration date of performance of such installment of
liabilities until two years after the expiration date of the installment of
liabilities that are last due under such contract. The expiration date of period
for performance of the liabilities under the establishment of banker's
acceptance bill, the bank’s letter of credit, as well as letter of guarantee
shall be the date of paying the amounts in advance by the Creditor. Where the
Creditor declares the liabilities under the Master Contract to be due in
advance, the expiration date of the period for performance of the liabilities
shall be the date of advance expiration date as declared by the Creditor.
 
-6-

--------------------------------------------------------------------------------


 
9.5 The force of such guarantee terms shall be separate from the other terms of
this Contract, and the effectiveness of such guarantee terms shall be subject to
the condition that the mortgage right under this Contract fails to be
established or come into force for reasons as provided in the Article 9.1.


▲▲ Article 10 Settlement of Disputes
 
All disputes under this Agreement shall be settled by the first way of the
following ways. During the period of disputes, each party shall continue to
perform the terms which are not involved in the dispute.
 
10.1 File a lawsuit before the competent court at the place of the Mortgagee;
 
10.2 _____/____ Arbitration Commission shall make arbitration by the prevailing
arbitration rules at the time of arbitration application, the arbitral award is
final and binding upon both parties.
 
Article 11 Miscellaneous
 
▲▲ 11.1 The Mortgagee shall not be obliged to provide credit for the Debtor as a
result of this Agreement.
 
11.2 The “List of Collaterlal” attached to this Agreement shall be an integral
part of this Agreement.
 
11.3 This Agreement shall come into force after being signed (or sealed) and
stamped with official seal by the legal representative (responsible person) or
authorized representative of both parties; where the Collateral shall be
lawfully registered. This Agreement shall be effective from the date of
registration of mortgage.
 
11.4 This Agreement shall be executed in five originals, the Mortgagor and the
Mortgagee shall hold one respectively, and the collateral registration authority
shall hold one.
 
-7-

--------------------------------------------------------------------------------



 
Article 12 Other Agreed Matters
_______________________________________________________________________
_______________________________________________________________________
_______________________________________________________________________


The Mortgagor has gone through the aforesaid terms,
and the Mortgagee has made corresponding explanations
upon the request of the Mortgagor,
who has no objections to all the contents.

 
-8-

--------------------------------------------------------------------------------


 
(This page is for signature, without any text below)


Mortgagor: Wuhan Blower Co., Ltd. (SEAL)
Legal Representative (Responsible Person) or Authorized Representative
(SIGNATURE OR SEAL): /s/ Xu Jie (SEAL)
Date: October 11, 2005


The Mortgagee: Bank of Communications Wuhan Branch (SEAL)
Legal Representative (Responsible Person) or Authorized Representative
(SIGNATURE OR SEAL): /s/ Wang Zhiguo (SIGNATURE)


Date: October 11, 2005


BANK OF COMMUNICATIONS WUHAN BRANCH
List of Collaterals
October 11, 2005
Mortgagor
Name : Wuhan Blower Co., Ltd
Name of Creditor: Wuhan Blower Co., Ltd
Mortgage Contract No.: Di A101 105158

 
Name
Unit
Quantity
Title Certificate No.
Place of Storage
Insurance Policy No.
Real Estate
   
Xia Ta Xiang 2005
Zi No.019
Guanfeng Road,
Cang Long Dao
Science Park,
JiangXia District, Wuhan
PQJA200542010300000007
     
Xia Ta Xiang 2005
Zi No.020
Guanfeng Road,
Cang Long
Dao Science Park,
JiangXia District, Wuhan
       
Wu Fang Xia Ta
Zi 2005 No.01827
Guanfeng Road,
Cang Long Dao
Science Park,
JiangXia District, Wuhan
                         
Official Seal of Mortgagor: Official Seal of Mortgagee:
Agreement Seal of Wuhan Blower Co., Ltd Agreement Seal of Bank of Communications
Wuhan Branch
Handed by: Hu Hui Handed by: Cao Yu


 
-9-

--------------------------------------------------------------------------------


Maturity Extension Agreement


Creditor: BANK OF COMMUNICATIONS CO., LTD WUHAN BRANCH
Debtor: Wuhan Blower Co., Ltd
Guarantor: Wuhan Blower Co., Ltd


Article 1 This Agreement is a supplement to the Borrowing Agreement No.
A101A05212 (hereinafter referred to as the “Original Agreement”) and the
Mortgage Agreement No. Di A101A05158 (hereinafter referred to as the “Original
Guarantee Agreement”); Unless otherwise stipulated herein, provisions of the
Original Agreement and the Original Guarantee Agreement shall still be
applicable to the rights and obligations and pertinent matters of the Creditor,
Debtor and Guarantor.


Article 2 The Creditor agrees to extend the maturity of corresponding debts
(hereinafter referred to as the “Original Debts”) set forth in respective
Borrowing Certificates/Bank Certificates under the Original Agreement, according
to the following table:
No.
Borrowing
Certificate/Bank
Certificate
Amount of Debts
(Currency and
Amount in Words)
Maturity Date of
Original Debts
Amount of Debts
the Maturity of
Which is Extended
(Currency and
Amount in Words)
New Maturity
Date after Extension
Interest Rate
of Maturity
Extension
1
 
RMB TEN
MILLION AND
FIVE HUNDRED
THOUSAND
 YUAN ONLY
October 11, 2006
RMB TEN
MILLION AND
FIVE HUNDRED
THOUSAND
YUAN ONLY
April 11, 2007
6.615%
2
           
3
           
4
           



Article 3 As of the date when the original debts mature, the interest rate of
maturity extension shall be applicable.


Article 4 The Guarantor shall continue to provide a guarantee for the extended
debts of the Debtor:
 
4.1 Where a mortgage/pledge guarantee (including the maximum amount mortgage) is
specified under the Original Guarantee Agreement, the Guarantor shall timely
deal with formalities of insurance renewal effected for mortgaged/pledged
properties, and shall after formalities are properly finished submit relevant
certificates in original copies to the Creditor for custody.
 
4.2 Where a security guarantee (including the maximum amount security) is
specified under the Original Guarantee Agreement, the Guarantor shall continue
to bear joint and several liability security for the Debtor’s extended debts.
The security period of each debt shall be two years from the new maturity
determined after extension of old maturity of such debt.


Article 5 The Debtor shall be responsible for any and all expenses arising from
the debt maturity extension, including but not limited to insurance expenses
incurred for renewal of insurance affected for mortgaged/pledged properties.


Article 6 Other Agreed Matters
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
-10-

--------------------------------------------------------------------------------



 
Article 7 This Agreement will come into force after signed and by legal
representatives (responsible persons) or authorized representatives (personal
seals thereof) of both Parties, and affixed with official seals of both Parties.


Article 8 This Agreement is executed in three original copies, with one text for
each Party.


(No Text on This Page)
 

Creditor (Official Seal) Debtor (Official Seal) Agreement Seal of Agreement Seal
of Bank of Communications Co., Ltd Wuhan Branch Wuhan Blower Co., Ltd
Responsible Person or Authorized Representative  Legal Representative
(Responsible Person) ore Authorized Representative   (Signature or Seal)
(Signature or Seal) /s/ Hu Hui /s/ Xu Jie Date: October 11, 2006 Date: October
11, 2006


Guarantor (Official Seal)
Agreement Seal of
Wuhan Blower Co., Ltd
Legal Representative (Responsible Person) ore Authorized Representative
(Signature or Seal)
Xu Jie
Date: October 11, 2006


-11-

--------------------------------------------------------------------------------

